
	
		II
		110th CONGRESS
		1st Session
		S. 828
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Baucus (for himself,
			 Mr. Harkin, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to require the
		  Secretary of Agriculture to make cost-share payments for on-farm energy
		  production under the environmental quality incentives program.
	
	
		1.Short titleThis Act may be cited as the
			 On-farm Energy Production Act of
			 2007.
		2.Environmental
			 quality incentives program
			(a)PurposesSection 1240 of the Food Security Act of
			 1985 (16 U.S.C. 3839aa) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)assisting
				producers in accordance with section 1240J in producing on-farm
				energy.
						.
				(b)Limitation on
			 paymentsSection 1240G of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–7) is amended by inserting (or $50,000 in the case of a
			 contract entered into under section 1240J) after under this
			 chapter.
			(c)On-farm energy
			 productionChapter 4 of subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa et seq.) is amended by adding at the end
			 the following:
				
					1240J.On-farm
				energy production
						(a)In
				generalIn carrying out the program under this chapter, the
				Secretary shall promote on-farm energy production by providing cost-share
				payments to producers that produce energy on the farms of the producers,
				including—
							(1)solar
				energy;
							(2)wind energy;
				and
							(3)renewable fuel
				(as that term is defined in section 211(o) of the Clean Air Act (42 U.S.C.
				7545(o)).
							(b)EligibilityIn
				determining whether to provide cost-share payments to producers under this
				section, the Secretary shall consider—
							(1)the amount of
				on-farm energy produced by the producers as compared to the amount of
				assistance provided to the producers;
							(2)whether the
				producers are actively engaged in farming; and
							(3)the degree to
				which the on-farm energy produced by the producers assists the producers in
				attaining energy
				self-sufficiency.
							.
			
